                 Case 19-10729-MFW             Doc 569       Filed 10/16/19        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                          Chapter 11
OPP LIQUIDATING COMPANY, INC. (f/k/a
Orchids Paper Products Company), et al.,1                 Case No. 19-10729 (MFW)

                  Debtors.                                Jointly Administered

                                                          Re: Docket No. 532

                        NOTICE OF ADJOURNED OMNIBUS HEARING

         PLEASE TAKE NOTICE that the omnibus hearing (the “Hearing”) scheduled for

October 16, 2019 at 10:30 a.m. (ET) has been adjourned by the Court to October 18, 2019 at

1:00 p.m. (ET).

             PLEASE TAKE FURTHER NOTICE that the Hearing will be held before the

Honorable Mary F. Walrath, at the United States Bankruptcy Court for the District of Delaware,

5th Floor, Courtroom No. 4, 824 N. Market Street, Wilmington, Delaware 19801. Anyone that

wishes to participate telephonically must make arrangements through CourtCall at 1-866-582-

6878 prior to the Hearing.

                               [remainder of page intentionally left blank]




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are OPP Liquidating Company, Inc., a Delaware corporation (6944) (f/k/a Orchids Paper Products
Company), OPP Liquidating Company of South Carolina, Inc., a Delaware corporation (7198) (f/k/a Orchids Paper
Products Company of South Carolina), and OLSC Liquidating Company, LLC, a South Carolina limited liability
company (7298) (f/k/a Orchids Lessor SC, LLC).

70857031.1
             Case 19-10729-MFW   Doc 569    Filed 10/16/19   Page 2 of 2



Dated: October 16, 2019             POLSINELLI PC
       Wilmington, Delaware
                                     /s/ Shanti M. Katona
                                    Christopher A. Ward (Del. Bar No. 3877)
                                    Shanti M. Katona (Del. Bar No. 5352)
                                    Brenna A. Dolphin (Del. Bar No. 5604)
                                    222 Delaware Avenue, Suite 1101
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 252-0920
                                    Facsimile: (302) 252-0921
                                    cward@polsinelli.com
                                    skatona@polsinelli.com
                                    bdolphin@polsinelli.com
                                    -and-
                                    Jerry L. Switzer, Jr. (Admitted Pro Hac Vice)
                                    150 N. Riverside Plaza, Suite 3000
                                    Chicago, Illinois 60606
                                    Telephone: (312) 819-1900
                                    Facsimile: (312) 819-1910
                                    jswitzer@polsinelli.com

                                    Counsel to the Debtors and
                                    Debtors in Possession




70857031.1                             2
